United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Santa Rosa, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0990
Issued: February 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 8, 2016 appellant filed a timely appeal from a March 21, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant was disabled from October 20, 2010 through June 26,
2015 causally related to his accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 16, 2013, the
Board set aside a November 14, 2012 nonmerit decision which had denied appellant’s request for
1

5 U.S.C. § 8101 et seq.

reconsideration under 5 U.S.C. § 8128.2 The Board found that appellant had raised a new legal
argument and submitted relevant, pertinent and new evidence and thus remanded the case for
OWCP to conduct a merit review.
On appeal for the second time, in a decision dated April 23, 2014, the Board set aside
OWCP’s October 3, 2013 decision denying appellant’s emotional condition claim as he had not
established a hostile work environment.3 The Board found that appellant established
compensable work factors. The factors were the performance of his work duties as a manager,
including negotiating with union representatives and making daily managerial decisions. The
case was remanded for OWCP to analyze the medical evidenced to determine whether appellant
sustained an emotional condition due to the compensable employment factors identified in the
remand decision. The facts and circumstances as set forth in the Board’s prior decisions are
incorporated herein by reference.
In a report dated February 15, 2011, Dr. Donald T. Apostle, a Board-certified
psychiatrist, diagnosed “an adjustment reaction with anxiety and depression secondary to
[appellant’s] work situation.” He advised that the condition started in 2010 and that he was
currently and permanently “unable to function as a frontline manager.…”
On March 3, 2011 Dr. Apostle related that he had initially evaluated appellant on
February 10, 2011 for “complaints of problems with both labor and management” in his work as
a front line manager. He diagnosed situational adjustment disorder with anxiety and depression
as a result of his employment.
Dr. Apostle, in a report dated February 23, 2012, found that appellant had anxiety and
depression due to his work as an air traffic controller and interpersonal relationships difficulties
“on the job.” He opined that he was disabled from work as an air traffic controller but could
perform administrative employment.
On July 16, 2012 Dr. Apostle diagnosed situational adjustment disorder with anxiety and
depression. He reviewed the work factors to which appellant attributed his condition.
Dr. Apostle noted in his work as a manager he had “two especially disruptive employees,” and
that J.P. “made an allegation of psychological rape” against him. Appellant continued to work
with J.P. Dr. Apostle related, “When his physician put him on Lexapro for stress, he was
medically disqualified and unable to return to work. [Appellant] asked for administrative work
but was told by the district manager that none was available.” Dr. Apostle related that appellant
was disabled for work as an air traffic controller, but could work in an administrative position.
In a July 21, 2012 work capacity evaluation (Form OWCP-5c), he advised that appellant was
disabled for work as an air traffic controller.

2

Docket No. 13-400 (issued May 16, 2013). On March 11, 2011 appellant, then a 48-year-old supervisory air
traffic control specialist, filed an occupational disease claim (Form CA-2) alleging that he sustained stress causally
related to factors of his federal employment.
3

Docket No. 14-0224 (issued April 23, 2014).

2

OWCP prepared a statement of accepted facts on September 24, 2014, accepting as
compensable that appellant worked beginning in March 2008 in a location that handled hundreds
of grievances under a national collective bargaining agreement and that he had a difficult
relationship with two union representatives with whom he had to negotiate.4 One of the union
representatives told appellant that he made her feel like she was being raped.
In a report received December 15, 2014, Dr. Sara Epstein, Board-certified in psychiatry
and psychosomatic medicine, reviewed the September 24, 2014 statement of accepted facts and
the Board’s April 23, 2014 decision. She related that J.P. used “hyperbole and metaphor, which
were unfortunately taken quite literally by the department on up the ranks, resulting in
investigations, expense, and trauma for all concerned.” Dr. Epstein discussed J.P.’s contention
that she felt that appellant and another manger had raped her and advised that it was “ultimately
determined that none of the rape/beating-up allegations merited a security investigation-but not
before much furor, effort, and time were spent on these catastrophizations.” She diagnosed
major depression and post-traumatic stress disorder (PTSD) due to appellant’s conflicts with J.P.
and found that he was unable to work in air traffic control.
Counsel, in a December 22, 2014 letter, maintained that Dr. Epstein’s report, as bolstered
by the February 23 and July 16, 2012 reports from Dr. Apostle, established that appellant was
disabled as a result of his employment-related emotional condition.
OWCP referred appellant on January 14, 2015 to Dr. Sam Michael Sasser, a Boardcertified psychiatrist, for a second opinion examination. It requested that the physician address
whether he sustained a diagnosed condition due to the compensable work factors and, if so,
whether he had any residuals of the emotional condition or required any medical treatment.
In a report dated February 4, 2015, Dr. Sasser discussed appellant’s work history and
reviewed the September 24, 2014 statement of accepted facts. He noted that appellant took
Lexapro for anxiety in 2011 and 2012 and retired in July 2012. On examination Dr. Sasser
found that appellant was not in any emotional or physical distress other than experiencing an
increase in anxiety due to the examination. He diagnosed an employment-related adjustment
disorder with anxiety that had resolved. Dr. Sasser opined that conflicts with union officials
together with noncompensable work factors caused a “reactive emotional state that was treated
by [appellant’s] physician with the medicine that excluded him from being able to participate in
his job duties. That emotional state is no longer present.” He found that appellant had no current
disability. In a February 6, 2015 work capacity evaluation, Dr. Sasser advised that he could
return to his usual employment.
Dr. Epstein, in a March 22, 2015 supplemental report, diagnosed major depression and
PTSD as a result of appellant’s “contentious relationship with his subordinate employees without
any other intervening causation.” She opined, “[Appellant] continues to be disabled as a direct
result of the harm inflicted by his contentious relationship with subordinate employees. There
are no nonindustrial factors of causation.”

4

In a letter dated October 31, 2014, counsel contended that the statement of accepted facts should include
additional compensable work factors.

3

By decision dated June 17, 2015, OWCP accepted that appellant sustained adjustment
disorder with mixed anxiety and depressed mood that had resolved. It further found that
Dr. Sasser’s February 4, 2015 report represented the weight of the evidence and established that
he had no residuals of his condition. Therefore, OWCP terminated entitlement to all wage-loss
compensation and medical benefits.5
Appellant, on July 14, 2015, filed a claim for compensation (Form CA-7) for leave
without pay and a leave buy back for intermittent disability from December 20, 2010 to
August 1, 2012 and for a loss of pay from July 14, 2012 to June 26, 2015. In an accompanying
letter, the employing establishment related that he voluntarily retired on July 31, 2012 and
received administrative leave from May 21 to July 18, 2012. It did not provide leave buy back
for retired employees.
OWCP, by letter dated July 15, 2015, requested that appellant clarify whether he had
worked during the period claimed and provide contemporaneous medical evidence supporting
that he was unable to work.
Appellant’s counsel, in a July 28, 2015 response, noted that he was claiming
compensation beginning December 20, 2010, prior to the date he began receiving retirement
benefits.6
In a decision dated September 3, 2015, OWCP denied appellant’s claim for disability
compensation from October 20, 2010 through June 26, 2015. It found that he had failed to
submit medical evidence in support of his claim for disability compensation.
In a report dated January 13, 2016, Dr. Epstein reviewed the compensable work factors
from the statement of accepted facts and described in detail the work duties to which appellant
attributed his condition, particularly his contentious relationship with J.P. She diagnosed major
depression and PTSD and found that the conditions resulted from conflict in the workplace with
J.P. Dr. Epstein determined that appellant should not work as an air traffic controller as he was
afraid of employees “losing focus on the main job of protecting passengers.” She noted that
OWCP had denied appellant’s claim for wage-loss compensation from October 20, 2010 to
June 26, 2015. Dr. Epstein indicated that Dr. Sasser had not addressed the period of disability.
She related, “It is my professional medical opinion that [appellant] was totally disabled, at least,
during the period from October 20, 2010 through June 26, 2015. Thus, he should be paid
benefits at least through the date of his retirement on July 31, 2012.”
Counsel, on January 19, 2016, requested reconsideration of the September 3, 2015
decision. He contended that the report from Dr. Epstein was sufficient to establish disability.

5

Appellant, through counsel, appealed the June 17, 2015 decision to the Board. By decision dated August 17,
2016, the Board affirmed the June 17, 2015 decision terminating appellant’s entitlement to compensation and
medical benefits. Docket No. 15-1644 (issued August 17, 2016). Appellant was not paid compensation for total
disability for any period.
6

On December 23, 2015 OWCP received a time analysis form indicating the dates that appellant worked or used
leave beginning December 20, 2010.

4

By decision dated March 21, 2016, OWCP denied modification of its September 3, 2015
decision. It found that Dr. Epstein had based her opinion that he was disabled on some events
that were not factually established, and that she had not examined him contemporaneously with
the claimed period of disability. OWCP further found that Dr. Apostle had not referenced a
compensable work factor when finding appellant disabled.
On appeal appellant argues that OWCP erred in accepting his claim without paying
disability. He further questions why OWCP found numerous incidents with subordinate
employees did not occur as alleged even though many were not controverted by the employing
establishment. Appellant contends that the second opinion examination was based on a
misleading statement of accepted facts. He indicates that he is claiming disability only from
December 20, 2010 through June 17, 2015 and not any period on which he was placed on
administrative leave. Appellant maintains that OWCP has the burden of proof to terminate
disability after accepting a claim and failed to appropriately develop the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.7 For each period of
disability claimed, the employee has the burden of establishing that he was disabled for work as
a result of the accepted employment injury.8 Whether a particular injury causes an employee to
become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.9
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.10 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.11 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wageearning capacity.12 When, however, the medical evidence establishes that the residuals or
sequelae of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in his employment, he is entitled to compensation for any loss of
wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
7

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986

8

See Amelia S. Jefferson, id.

9

See Edward H. Horton, 41 ECAB 301 (1989).

10

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

11

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

12

Merle J. Marceau, 53 ECAB 197 (2001).

5

claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.13
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.14 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.15 Additionally, once OWCP
undertakes to develop the medical evidence further, it has the responsibility to do so in a proper
manner.16
ANALYSIS
The Board, in a decision dated April 23, 2014, found that appellant had established
compensable work factors the performance of his work duties as a manager including negotiating
with union representatives and making daily managerial decisions. More specifically that
handled hundreds of grievances under a national collective bargaining unit, and had different
relationship with two union representatives, one of whom (J.P.) had alleged that appellant made
her feel like she was being raped. The Board remanded the case for OWCP to further develop
the medical evidence and determine whether he sustained a diagnosed condition as a result of the
accepted employment factors.
OWCP, on remand, referred appellant to Dr. Sasser for a second opinion examination.
Based on Dr. Sasser’s February 4, 2015 report, it accepted appellant’s claim on June 17, 2015 for
resolved adjustment disorder with mixed anxiety and depressed mood. OWCP then, based on
Dr. Sasser’s opinion that all residuals of the accepted condition had resolved, terminated
entitlement to all wage-loss compensation and medical benefits.
On July 14, 2015 appellant filed a claim for wage-loss compensation from December 20,
2010 to August 1, 2012 and for loss of pay from July 14, 2012 to June 26, 2015.
The Board finds that the case is not in posture for decision. OWCP requested that
Dr. Sasser evaluate whether appellant’s condition was due to his work injury and whether it had
resolved but not whether he had any specific period of disability. Consequently, the physician’s
opinion does not directly address the issue of disability. Dr. Sasser did find, however, that in
2011 and 2012 appellant took medication due to stress in his work environment that prevented
him from working in his usual position.
In support of his claim, appellant submitted reports from Dr. Apostle and Dr. Epstein.
On February 15, 2011 Dr. Apostle diagnosed an adjustment reaction and depression due to his
employment and found that he was disabled from his job as a manager. In a report dated
13

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

14

Jimmy A. Hammons, 51 ECAB 219 (1999).

15

20 C.F.R. § 10.121.

16

Melvin James, 55 ECAB 406 (2004).

6

March 3, 2011, he noted that appellant had problems with labor and management while
performing his managerial duties. Dr. Apostle diagnosed an adjustment disorder with anxiety
and depression. On February 23, 2012 he advised that appellant was disabled from work as an
air traffic controller, but could perform administrative duties. In a report dated July 16, 2012,
Dr. Apostle discussed the allegation of psychological rape made by J.P. and his difficulty
working with her and another employee. He noted that appellant could not work while taking
Lexapro to treat his stress-related condition. In a July 21, 2012 work capacity evaluation,
Dr. Apostle opined that he was disabled from work as an air traffic controller.
Dr. Epstein, in a report received December 15, 2014, discussed the September 24, 2014
statement of accepted facts, including J.P.’s allegation that she felt that appellant had raped her
and the fact that management took her exaggerated statement “quite literally.” She diagnosed
major depression and PTSD due to his conflicts with J.P. and found that he was unable to work
in air traffic control. On March 22, 2015 Dr. Epstein diagnosed major depression and PTSD due
to appellant’s difficult relationships with his subordinate employees. She found that he was
totally disabled.
In a report dated January 13, 2016, Dr. Epstein again reviewed the compensable work
factors from the statement of accepted facts as well as appellant’s description of work events.
She diagnosed major depression and PTSD due to his conflict in the workplace with J.P..
Dr. Epstein advised that appellant was totally disabled from October 20, 2010 through
June 26, 2015.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence to see that justice is done.17
Appellant submitted reports from Dr. Apostle and Dr. Epstein diagnosing a stress-related
condition due, at least in part, to his interactions with J.P. and her allegation of psychological
rape, a compensable work factor. Their reports are supportive and based on a firm diagnosis and
an accurate work history.18 Additionally, as noted, the report from Dr. Sasser, while not obtained
specifically to address appellant’s allegation of disability, opines that appellant suggested that he
did sustain a period of disability. Once OWCP undertakes to further develop the medical
evidence, it has the responsibility to do so in a proper manner.19 Accordingly, the Board will
remand the case to OWCP. On remand it should further develop the medical evidence to
determine whether appellant sustained a period of disability as a result of his employment injury.
Following this and such further development as OWCP deems necessary, it shall issue an
appropriate decision.
On appeal appellant questions why OWCP found many allegations not compensable
when they were not controverted by the employing establishment. In its September 24, 2014
statement of accepted facts, OWCP acknowledged as a compensable factor dealing with
17

A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

18

Id.

19

See Melvin James, supra note 16.

7

contentious union officials and handling many grievances. It further noted as a compensable
factor that one of the officials, J.P., told appellant that he made her feel raped. OWCP complied
with the Board’s instructions to find appellant’s daily work duties as a manager and negotiating
with union representatives compensable work factors. Despite the fact that other alleged factors
were uncontroverted, the Board found the evidence insufficient to establish any other factors.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 21, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: February 8, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

